Name: 2014/178/EU: Commission Implementing Decision of 27Ã March 2014 concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2014) 1979) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  health;  agricultural activity;  agricultural policy;  Europe
 Date Published: 2014-03-29

 29.3.2014 EN Official Journal of the European Union L 95/47 COMMISSION IMPLEMENTING DECISION of 27 March 2014 concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2014) 1979) (Text with EEA relevance) (2014/178/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Council Directive 2002/60/EC (4) lays down the minimum measures to be applied within the Union for the control of African swine fever, including the measures to be taken in the event of an outbreak of African swine fever and in cases where African swine fever is suspected or confirmed in feral pigs. Those measures include plans to be developed and implemented by Member States, and approved by the Commission, for the eradication of African swine fever from a feral pig population. (2) Commission Decision 2005/363/EC (5) was adopted in response to the presence of African swine fever in Sardinia, Italy. That Decision lays down animal health rules on the movement, dispatch and marking of pigs and certain pig products from Sardinia, in order to prevent the spread of that disease to other areas of the Union. (3) In addition, Commission Decision 2005/362/EC (6) approved a plan submitted by Italy to the Commission for the eradication of African swine fever in feral pigs in Sardinia. (4) In 2014, cases of African swine fever in feral pigs, more specifically in wildboar, occurred in Lithuania and Poland due to the introduction of the African swine fever virus from neighbouring third countries where that disease is present. In order to focus the control measures and to prevent disease spread as well as to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, a Union list of infected areas in those countries was urgently established in collaboration with the Member States concerned by means of Commission Implementing Decision 2014/93/EU (7) and Commission Implementing Decision 2014/134/EU (8) which both apply until 30 April 2014. (5) African swine fever can be considered an endemic disease in the domestic and feral pig populations of certain third countries bordering the Union and represents a permanent threat for the Union. (6) The disease situation is liable to endanger the pig herds in other regions of Lithuania, Italy and Poland and also in other Member States, notably in view of trade in commodities from porcine animals. (7) Lithuania and Poland have taken measures to combat African swine fever within the framework of Directive 2002/60/EC and they are due to submit their plan for the eradication of African swine fever in feral pigs to the Commission for approval in accordance with Article 16 of that Directive. (8) It is appropriate that the Member States and areas concerned are listed in an Annex differentiated by the level of risk considering the epidemiological situation of African swine fever and whether it concerns both pigs holdings and the feral pig population (Part III), only the feral pig population (Part II) or the risk is due to certain proximity to the infection in the feral population (Part I). (9) In terms of risk of spread of African swine fever, movements of different porcine commodities pose different levels of risk. As a general rule the movement of live pigs, their semen, ova and embryos and animal by-products of porcine origin from infected areas pose higher risks in terms of exposure and consequences than the movement of meat, meat preparations and meat products as indicated in the Scientific Opinion of the European Food Safety Authority of 2010 (9). Therefore, the dispatch of live pigs and their semen, ova and embryos, animal by-products of porcine origin as well as the dispatch of certain meat, meat preparations and meat products from designated zones of the Member States listed in the Annex to this Decision should be prohibited. This prohibition includes all suidae as referred to in Council Directive 92/65/EEC (10). (10) In order to take account of the different risk levels depending on the type of porcine commodities and the epidemiological situation in the Member States concerned, it is appropriate to provide for certain derogations for each type of porcine commodity from the territories listed in the different Parts of the Annex hereto. Those derogations are also in line with the risk mitigation measures for importation as regards African swine fever indicated in the Terrestrial Animal Health Code of the World Organization for Animal Health. The additional safeguard measures and health requirements or treatments applicable for those derogations should also be provided for in this Decision. (11) Council Directive 64/432/EEC (11) and Commission Decision 93/444/EEC (12) provide that health certificates are to accompany the movements of animals. Where derogations from the prohibition on the dispatch of live pigs from areas listed in the Annex to this Decision are applied to live pigs intended for intra-Union trade or for export to a third country, those health certificates should include a reference to this Decision so to ensure that adequeate and accurate health information is provided in the relevant certificates. (12) Commission Regulation (EC) No 599/2004 (13) provides that health certificates are to accompany the movements of certain products of animal origin. In order to prevent the spread of African swine fever to other areas of the Union, where a Member State is subject to a prohibition on the dispatch of fresh pigmeat, meat preparations and meat products consisting of, or containing pigmeat from certain parts of its territory, certain requirements should be laid down, in particular as regards certification, for the dispatch of such meat, meat preparations and meat products from other areas of the territory of that Member State not subject to that prohibition and those health certificates should include a reference to this Decision. (13) In addition, it is appropriate, in order to prevent the spread of African swine fever to other areas of the Union and to third countries, to provide that the dispatch of fresh pigmeat, meat preparations and meat products consisting of, or containing meat of pigs from Member States with areas listed in the Annex, is subject to certain more stringent conditions. In particular, such fresh pigmeat, meat preparations and pigmeat products should be marked with special marks which cannot be confused with the the identification mark provided for in Regulation (EC) No 853/2004 of the European Parliament and of the Council (14) and with the health marks for pigmeat provided for in Regulation (EC) No 854/2004 of the European Parliament and of the Council (15). (14) The period of application of the measures provided for in this Decision should take account of the epidemiology of African swine fever and the conditions to regain the African swine fever free status according to the Terrestrial Animal Health Code of the World Organization for Animal Health and therefore this period should last at least until 31 December 2017. (15) Implementing Decisions 2014/93/EU and 2014/134/EU should be repealed and replaced by this Decision. Decision 2005/363/EC has been amended several times. Therefore, it is appropriate to repeal that Decision and replace it by this Decision. (16) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope This Decision lays down animal health control measures in relation to African swine fever in the Member States or areas thereof as set out in the Annex (the Member States concerned). It shall apply without prejudice to the plans for the eradication of African swine fever from feral pig populations in the Member State concerned, approved by the Commission in accordance with Article 16 of Directive 2002/60/EC. Article 2 Prohibition on the dispatch of live pigs, porcine semen, ova and embryo, pig meat, pig meat preparations, pig meat products and any other products containing pig meat as well as consignments of animal by-products from porcine animals from certain areas listed in the Annex The Member States concerned shall prohibit: (a) the dispatch of live pigs from the areas listed in Parts II or III of the Annex; (b) the dispatch of consignments of porcine semen, ova and embryos from the areas listed in Part III of the Annex; (c) the dispatch of consignments of pig meat, pig meat preparations, pig meat products and any other products containing pig meat from the areas listed in Part III of the Annex; (d) the dispatch of consignments of animal by-products from porcine animals from the areas listed in Part III of the Annex. Article 3 Derogation from the prohibition on the dispatch of live pigs from the areas listed in Part II of the Annex By way of derogation from the prohibition provided for in point (a) of Article 2, the Member States concerned may authorise the dispatch of live pigs from a holding located in the areas listed in Part II of the Annex to other areas in the territory of the same Member State provided that the pigs have been resident for a period of at least 30 days or since birth on the holding and no live pigs have been introduced into that holding during a period of at least 30 days prior to the date of the movement and 1. the pigs have been subjected to laboratory testing for African swine fever carried out with negative results on samples taken in accordance with the sampling procedures as laid down in the plan for the eradication of African swine fever referred to in the second paragraph of Article 1 of this Decision within a period of 15 days prior to the date of the movement and a clinical examination for African swine fever has been carried out by an official veterinarian in accordance with the checking and sampling procedures laid down in Part A of Chapter IV of the Annex to Commission Decision 2003/422/EC (16) on the date of shipment, or 2. the pigs come from a holding: (a) that has been subjected at least twice a year, with an interval of at least 4 months, to inspections by the competent veterinary authority, which: (i) followed the guidelines and procedures laid down in Chapter IV of the Annex to Decision 2003/422/EC; (ii) included a clinical examination and sampling in accordance with the checking and sampling procedures laid down in Part A of Chapter IV of the Annex to Decision 2003/422/EC; (iii) checked the effective application of the measures provided for in the second indent and in the fourth to seventh indents of Article 15(2)(b) of Directive 2002/60/EC; (b) that implements bio-security requirements for African swine fever as establised by the competent authority. (c) in which the pigs over the age of 60 days have been subjected to the laboratory testing for African swine fever referred to in paragraph 1. Article 4 Derogation from the prohibition on the dispatch of consignments of pig meat, pig meat preparations, pig meat products and any other products consisting of or containing pig meat from the areas listed in Part III of the Annex By way of derogation from the prohibition provided for in point (c) of Article 2, the Member States concerned may authorise the dispatch of pig meat, pig meat preparations, pig meat products and any other products consisting of or containing pig meat, from the areas listed in Part III of the Annex provided they are either: (a) derived from pigs which have been kept since birth in holdings located outside the areas listed in the Annex, and the pig meat, pig meat preparations and pig meat products consisting of, or containing such meat, have been produced, stored and processed in establishments approved in accordance with Article 10; or (b) have been produced and processed in accordance with Article 4(1) of Directive 2002/99/EC. Article 5 Derogation from the prohibition on the dispatch of consignments of animal by-products from porcine animals from the areas listed in Part III of the Annex. By way of derogation from the prohibition provided for in point (d) of Article 2, the Member States concerned may authorise the dispatch of derived products as referred to in Article 3(2) of Regulation (EC) No 1069/2009 of the European Parliament and of the Council (17) obtained from animal by-products from porcine animals from the areas listed in Part III of the Annex provided that those by-products have been subjected to a treatment which ensures that the derived product pose no risks as regards African swine fever. Article 6 Prohibition on the dispatch to other Member States and third countries of live pigs from the areas listed in the Annex 1. The Member States concerned shall ensure that live pigs are not dispatched from their territory to other Member States and third countries, except where those live pigs come from: (a) areas outside those listed in the Annex; (b) a holding where no live pigs originating from the areas listed in the Annex have been introduced during a period of at least 30 days immediately prior to the date of dispatch. 2. By way of derogation from paragraph 1, the Member States concerned may authorise the dispatch of live pigs from a holding located in the areas listed in the Part I of the Annex provided that those live pigs comply with the following conditions: (a) they have been resident for a period of at least 40 days or since birth on the holding and no live pigs have been introduced into that holding during the a period of at least 30 days prior to the date of the dispatch; (b) they come from a holding which implements bio-security requirements for African swine fever as establised by the competent authority; (c) they have been subjected to laboratory testing for African swine fever carried out with negative results on samples taken in accordance with the sampling procedures as laid down in the plan for the eradication of African swine fever referred to in the second paragraph of Article 1 of this Decision within a period of 15 days prior to the date of the movement and a clinical examination for African swine fever has been carried out by an official veterinarian in accordance with the checking and sampling procedures laid down in Part A of Chapter IV of the Annex to Decision 2003/422/EC on the date of shipment; or (d) they come from a holding which has been subjected at least twice a year, with an interval of at least 4 months, to inspections by the competent veterinary authority, which: (i) followed the guidelines and procedures laid down in Chapter IV of the Annex to Decision 2003/422/EC; (ii) included a clinical examination and sampling in accordance with the checking and sampling procedures laid down in Part A of Chapter IV of the Annex to Decision 2003/422/EC; (iii) checked the effective application of the measures provided for provisions laid down in the second indent and in the fourth to seventh indents of Article 15(2)(b) of Directive 2002/60/EC. 3. For consignments of the live pigs referred to in this Article, the following additional wording shall be added to the corresponding health certificates referred to in: (a) Article 5(1) of Directive 64/432/EEC, or (b) Article 3(1) of Decision 93/444/EEC: Pigs in compliance with Article 6(2) of Commission Implementing Decision 2014/178/EU (18). Article 7 Prohibition on the dispatch to other Member States and third countries of consignments of porcine semen and ova and embryos of pigs from the areas listed in the Annex The Member State concerned shall ensure that no consignments of the following commodities are dispatched from their territory to other Member States and third countries: (a) porcine semen, unless the semen originates from boars kept at an approved collection centre as referred to in Article 3(a) of Council Directive 90/429/EEC (19) and situated outside the areas listed in Part II and Part III of the Annex to this Decision; (b) ova and embryos of animals of the porcine species, unless the ova and embryos originate from donor sows kept in holdings which comply with Article 6(2) and are situated outside the areas listed in Part II and III of the Annex and the embryos are conceived with semen in compliance with point (a). Article 8 Prohibition on the dispatch to other Member States and third countries of consignments of animal by-products from porcine animals from the areas listed in the Annex 1. The Member State concerned shall ensure that no consignments of animal by-products from porcine animals are dispatched from their territory to other Member States and third countries, unless those porcine by-products originated from pigs originating in and coming from holdings located in the areas outside those listed in Parts II and III of the Annex. 2. By way of derogation from paragraph 1, the Member States concerned may authorise the dispatch of derived products obtained from animal by-products from porcine animals from the areas listed in Part II and Part III of the Annex to other Member States and third countries provided that: (a) those by-products are have been subjected to a treatment which ensures that the derived product obtained from porcine animals poses no risks as regards African swine fever; (b) the consignments are accompanied by a commercial document issued as referred in Chapter III of Annex VIII to Commission Regulation (EU) No 142/2011 (20). Article 9 Prohibition on the dispatch to other Member States and third countries of fresh pig meat and of certain pig meat preparations and pig meat products from areas listed in the Annex 1. The Member States concerned shall ensure that consignments of fresh pig meat from pigs originating from holdings located in the areas listed in the Annex, and pig meat preparations and pig meat products consisting of, or containing meat of those pigs are not dispatched to other Member States and third countries, except where such pig meat was produced from pigs originating in and coming from holdings not located in the areas listed in Parts II or III of the Annex. 2. By way of derogation from paragraph 1, the Member States concerned with areas listed in Part III of the Annex may authorise the dispatch of fresh pig meat referred to in paragraph 1 and pig meat preparations and pig meat products consisting of, or containing such pig meat, to other Member States provided that those pig meat preparations and pig meat products are derived from pigs which have been kept since birth in holdings located outside the areas listed in Part III of the Annex and the fresh pig meat, pig meat preparations and pig meat products are produced, stored and processed in establishments approved in accordance with Article 10. 3. By way of derogation from paragraph 1, the Member States concerned with areas listed in Part II of the Annex may authorise the dispatch of fresh pig meat referred to in paragraph 1 and pig meat preparations and pig meat products consisting of, or containing such pig meat, to other Member States provided that those pig meat preparations and pig meat products are derived from pigs that comply with the requirements laid down in paragraph 1 or 2 of Article 3. Article 10 Approval of slaughterhouses, cutting plants and meat processing establishments for the purposes of Article 4 and Article 9(2) The competent authority of the Member States concerned shall only approve slaughterhouses, cutting plants and meat processing establishments for the purposes of Article 4 and Article 9(2) in which the production, storage and processing of the fresh pig meat and pig meat preparations and pig meat products consisting of or containing such pig meat eligible for dispatch to other Member States and third countries in accordance with the derogations provided for in Article 4 and Article 9(2), is carried out separately from the production, storage and processing of other products consisting of or containing fresh pig meat and pig meat preparations and pig meat products consisting of or containing meat derived from pigs originating in or coming from holdings located in areas listed in the Annex other than those approved in accordance with this Article. Article 11 Derogation from the prohibition on the dispatch of fresh pig meat and of certain pig meat preparations and pig meat products from areas listed in the Annex By way of derogation from Article 9, the Member States concerned may authorise the dispatch of fresh pig meat, pig meat preparations and pig meat products consisting of or containing such meat from the areas listed in Part II or Part III of the Annex, to other Member States and third countries provided that the products in question: (a) have been produced and processed in compliance with Article 4(1) of Directive 2002/99/EC; (b) are subjected to veterinary certification in accordance with Article 5 of Directive 2002/99/EC; (c) are accompanied by the appropriate intra-Union trade health certificate as laid down by Regulation (EC) No 599/2004 of which Part II shall be completed by the following: Products in accordance with Commission Implementing Decision 2014/178/EU of 27 March 2014 concerning animal health control measures relating to African swine fever in certain Member States (21). Article 12 Information concerning Articles 9 to 11 The Member States shall communicate to the Commission and the other Member States, every six months from the date of this Decision, the updated list of approved establishments referred to in Article 10 and any relevant information on the application of Articles 9, 10 and 11. Article 13 Measures relating to live feral pigs, fresh meat, meat preparations and meat products consisting of or containing meat from feral pigs 1. The Member States concerned shall ensure that: (a) no live feral pigs from the areas listed in the Annex are dispatched to other Member States or to other areas in the territory of the same Member State; (b) no consignments of fresh meat of feral pigs, meat preparations and meat products consisting of or containing such meat from the areas listed in the Annex are dispatched to other Member States or to other areas in the territory of the same Member State. 2. By way of derogation from paragraph 1(b), the Member States concerned may authorise the dispatch of consignments of fresh meat of feral pigs, meat preparations and meat products consisting of or containing such meat from the areas listed in Part I of the Annex to other areas in the territory of the same Member State not listed in the Annex, provided that the feral pigs have been tested with negative results for African swine fever in accordance with the diagnostic procedures set out in Parts C and D of Chapter VI of the Annex to Decision 2003/422/EC. Article 14 Special health marks and certification requirements for fresh meat, meat preparations and meat products subject to prohibition referred to in Articles 2, 9 and 13 The Member States concerned shall ensure that the fresh meat and meat preparations and meat products subject to the prohibitions provided for in Articles 2, 9 and 13 are marked with a special health mark that is not oval and cannot be confused with: (a) the identification mark for meat preparations and meat products consisting of, or containing pig meat, as set out in Section I of Annex II to Regulation (EC) No 853/2004; (b) the health mark for fresh pig meat as set out in Chapter III of Section I of Annex I to Regulation (EC) No 854/2004. Article 15 Requirements concerning holdings and transport vehicles in the areas listed in the Annex The Member States concerned shall ensure that: (a) the conditions laid down in the second and the fourth to seventh indents of Article 15(2)(b) of Directive 2002/60/EC are applied in the pig holdings located within the areas listed in the Annex to this Decision; (b) vehicles which have been used for the transport of pigs or animal by-products from porcine animals originating from holdings located within the areas listed in the Annex to this Decision are cleansed and disinfected immediately following each operation and the transporter provides proof of such cleansing and disinfection. Article 16 Information requirements of the Member States concerned The Member States concerned shall inform the Commission and the other Member States, in the framework of the Standing Committee on the Food Chain and Animal Health, of the results of the surveillance for African swine fever carried out in the areas listed in the Annex, as provided for in the plans for the eradication of African swine fever from feral pig populations approved by the Commission in accordance with Article 16 of Directive 2002/60/EC and referred to in the second paragraph of Article 1 of this Decision. Article 17 Compliance The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 18 Repeal Decision 2005/363/EC, Implementing Decisions 2014/93/EU and 2014/134/EU are repealed. Article 19 Applicability This Decision shall apply until 31 December 2017. Article 20 Addressees This Decision is addressed to the Member States. Done at Brussels, 27 March 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). (5) Commission Decision 2005/363/EC of 2 May 2005 concerning animal health protection measures against African swine fever in Sardinia, Italy (OJ L 118, 5.5.2005, p. 39). (6) Commission Decision 2005/362/EC of 2 May 2005 approving the plan for the eradication of African swine fever in feral pigs in Sardina, Italy (OJ L 118, 5.5.2005, p. 37). (7) Commission Implementing Decision 2014/93/EU of 14 February 2014 concerning certain protective measures relating to African swine fever in Lithuania (OJ L 46, 18.2.2014, p. 20). (8) Commission Implementing Decision 2014/134/EU of 12 March 2014 concerning certain protective measures relating to African swine fever in Poland (OJ L 74, 14.3.2014, p. 63). (9) The EFSA Journal 2010; 8(3):1556. (10) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (OJ L 268, 14.9.1992, p. 54). (11) Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (OJ 121, 29.7.1964, p. 1977/64). (12) Commission Decision 93/444/EEC of 2 July 1993 on detailed rules governing intra-Community trade in certain live animals and products intended for exportation to third countries (OJ L 208, 19.8.1993, p. 34). (13) Commission Regulation (EC) No 599/2004 of 30 March 2004 concerning the adoption of a harmonised model certificate and inspection report linked to intra-Community trade in animals and products of animal origin (OJ L 94, 31.3.2004, p. 44). (14) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55). (15) Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (OJ L 139, 30.4.2004, p. 206). (16) Commission Decision 2003/422/EC of 26 May 2003 approving an African swine fever diagnostic manual (OJ L 143, 11.6.2003, p. 35). (17) Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (OJ L 300, 14.11.2009, p. 1). (18) OJ L 95, 29.3.2014, p. 48. (19) Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra- Community trade in and imports of semen of domestic animals of the porcine species (OJ L 224, 18.8.1990, p. 62). (20) Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (OJ L 54, 26.2.2011, p. 1). (21) OJ L 95, 29.3.2014, p. 48. ANNEX PART I 1. Lithuania The following areas in Lithuania: (a) in Vilnius county (apskritis):  part of Vilnius district municipality(southern part from the roads No A2 (E272) and No 103),  Trakai district municipality and ElektrÃ nai municipality; (b) in MarijampolÃ  county (apskritis):  MarijampolÃ  municipality, Kalvarija municipality and KazlÃ ³ RÃ «da municipality; (c) in Kaunas county (apskritis):  Prienai district municipality and BirÃ ¡tonas municipality. 2. Poland The following areas in Poland: In podlaskie voivodship:  the city of SuwaÃ ki;  the city of BiaÃ ystok;  the municipalities of SuwaÃ ki, Szypliszki and Raczki in suwalski district;  the municipalities of AugustÃ ³w with the city of AugustÃ ³w, Nowinka, Sztabin and BargÃ Ã ³w KoÃ cielny in augustowski district;  the municipalities of Krasnopol and PuÃ sk in sejneÃ ski district;  the municipalities of GoniÃ dz, JasionÃ ³wka, JaÃ wiÃ y, Knyszyn, Krypno and MoÃ ki in moniecki district;  the municipalities of Suchowola and Korycin in sokÃ ³lski district;  the municipalities of Choroszcz, Juchnowiec KoÃ cielny, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Tykocin, ZabÃ udÃ ³w and Dobrzyniewo DuÃ ¼e in biaÃ ostocki district;  the municipalities of Bielsk Podlaski with the city of Bielsk Podlaski, Orla and Wyszki in bielski district;  the municipalities of Narew, Narewka, BiaÃ owieÃ ¼a, CzyÃ ¼e, Dubicze Cerkiewne and HajnÃ ³wka with the city of HajnÃ ³wka in hajnowski district. PART II 1. Lithuania The following areas in Lithuania: (a) in Vilnius county (apskritis):  the Ã alÃ ininkai district municipality; (b) in Alytus county (apskritis):  the Lazdijai district municipality, VarÃ na district municipality, Alytus district municipality, Alytus city municipality and the Druskininkai municipality. 2. Poland The following areas in Poland: In podlaskie voivodship:  the municipalities of Giby and Sejny with the city of Sejny in sejneÃ ski district;  the municipalities of Lipsk and PÃ aska in augustowski district;  the municipalities of Czarna BiaÃ ostocka, GrÃ ³dek, SupraÃ l, WasilkÃ ³w and MichaÃ owo in biaÃ ostocki district;  the municipalities of DÃ browa BiaÃ ostocka, JanÃ ³w, Krynki, KuÃ ºnica, Nowy DwÃ ³r, Sidra, SokÃ ³Ã ka and SzudziaÃ owo in sokÃ ³lski district. PART III Italy The following areas in Italy: All areas of Sardinia.